Citation Nr: 0737198	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  00-20 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a dental disorder, 
claimed as secondary to service-connected schizoaffective 
disorder with associated hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to May 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 decision by the RO in New York, 
New York that, in pertinent part, denied service connection 
for hypertension, irritable bowel syndrome, and dental 
problems, all claimed as secondary to service-connected 
schizoaffective disorder.  A Travel Board hearing was 
requested and scheduled, but the veteran failed to appear for 
such hearing.

In May 2006, the Board remanded this case for further 
evidentiary development.  While the case was in remand 
status, the RO granted service connection for hypertension 
and irritable bowel syndrome in a November 2006 rating 
decision.  This has satisfied the veteran's appeal with 
respect to the issue of entitlement to service connection for 
these disabilities.  The case has now been returned to the 
Board for further appellate action on the veteran's dental 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's dental claim. 

As the Board noted in the May 2006 remand, secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310 (2007).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The Board found that a VA examination and medical opinion 
were necessary to make a decision on the dental claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  The Board specifically instructed that the examiner 
should opine as to whether it is at least as likely as not 
that any current dental disorder was caused by or aggravated 
by the service-connected schizoaffective disorder, or by the 
medication used to treat this condition, and if the examiner 
finds that a dental disorder is aggravated by the 
schizoaffective disorder (or by the medication used to treat 
this condition), he/she should quantify the degree of 
aggravation, if possible. 

The report on the October 2006 VA examination shows that 
while the examiner provided an opinion as to whether the 
dental disorder was caused by the service connected 
disability, he did not provide an opinion as to whether the 
dental disorder was aggravated by the service-connected 
disability.  The VA examiner referenced a July 2006 article 
in which the author concluded that it was possible with a 
predisposition inflammatory condition that the addition to 
the systemic insult of hyperparathyroidism could worsen an 
already existing condition, but in itself, 
hyperparathyroidism was not capable of resulting in 
periodontal attachment loss.  The VA examiner then noted that 
the foregoing statement reaffirmed the generally accepted 
theory that the primary cause of periodontal disease was 
inadequate oral hygiene and that it was true that some 
systemic diseases and medications might modify this process, 
but they were not the primary cause of periodontal disease.  
The Board notes that while in the opinion of the VA examiner, 
the veteran's hypothyroidism is not the cause of her dental 
disorder, he provided no opinion as to whether in fact the 
veteran's hyperparathyroidism aggravated her dental disorder.  

Also, in the May 2006 remand, the Board observed that the 
veteran had requested an RO hearing that had not yet been 
conducted and must be done prior to appellate review.  
38 C.F.R. § 3.103(c)(2007).  The claims file reflects that 
the RO did not schedule the veteran for a hearing.  

As the action taken by the RO detailed above does not fully 
comply with the last remand instructions, another remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should, if possible, return 
the October 2006 dental examination 
report to the conducting examiner to 
obtain a definitive opinion on whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
dental disorder was aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by service-
connected schizoaffective disorder with 
associated hypothyroidism, or by the 
medication used to treat this condition.  
Also, if the examiner finds that a dental 
disorder is aggravated by schizoaffective 
disorder with associated hypothyroidism 
(or by the medication used to treat this 
condition), he should quantify the degree 
of aggravation, if possible.  This 
opinion should be rendered in light of a 
review of the claims file.  

If this examiner is not available, the RO 
should arrange for the veteran to be 
afforded another VA dental examination 
where the above questions on aggravation 
are to be addressed.  If another 
examination is performed, the claims file 
must be made available to and reviewed by 
the examiner, to include a review of the 
January 2000 VA psychiatric examination 
report (which refers to the veteran's 
teeth), the report of a February 2000 VA 
dental examination (which was conducted 
without a review of records), the October 
2000 VA psychiatry note, the April 2002 
psychiatry note, the February 2002 VA 
general medical examination report, and 
the October 2006 VA dental examination. 

2.  The RO should schedule the veteran 
for an RO hearing before a Decision 
Review Officer or hearing officer.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



